DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 12, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pub. No.: US 20140334352 A1) in view of Quan et al. (Pub. No.: US 20160309453 A1), hereafter respectively referred to as Hu and Quan.  
	In regard to Claim 1, Hu teaches A method for wireless communication, comprising: establishing, at a first base station (second base station, Para. 27, FIG. 5), at least one wireless connection with at least one user equipment (UE) using time division duplexing (TDD) (cells 305, 310, 315 implement TDD communication with one or more user equipment 335, Para. 20, FIG. 3) in a first frequency band (TDD systems share the same frequency on the uplink and downlink channels, Para. 12) of a set of frequency bands (E-UTRA operating bands, Table 1), wherein the set of frequency bands has an associated baseline TDD configuration (each base station 110 may choose a TDD subframe configuration from a set of predetermined or standardized configurations, Para. 15, FIGS. 1, 3, 5).  
Hu teaches identifying a first TDD configuration that is different than the baseline TDD configuration for communications with the at least one UE (the first base station sends (at 540) a notification to the second base station including information indicating the modified TDD subframe configuration.  In response to receiving the notification, the second base station decides (at 545) whether to modify its own TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches selecting an interference mitigation procedure based at least in part on the identified first TDD configuration (The second base station may also decide at 550) whether to mitigate interference in one or more subframes indicated in the modified TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches communicating with the at least one UE using the first TDD configuration and the interference mitigation procedure (base stations 110 may modify the TDD subframe configurations based on changing uplink or downlink traffic, changing uplink or downlink channel conditions, and the like, Para. 15, FIGS. 1, 3, 5).  
	Hu, although providing an implicit teaching, fails to explicitly teach a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration.  
	Quan teaches a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration (One group of serving cells that correspond to a TDD uplink-downlink configuration command may be multiple serving cells in different bands, Para. 167, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Hu since Quan provides a technique for organizing multiple serving cells with respect to TDD uplink-downlink configurations, which can be introduced into the system of Hu to permit multiple bands of multiple base stations to be utilized for certain TDD subframe configurations as needed for managing resources across different base stations.  


In regard to Claim 12, Hu teaches An apparatus for wireless communication, comprising: a processor (adaptation logic 410, Para. 23, FIG. 4), memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (software comprises one or more sets of executable instructions stored or otherwise tangibly embodied on a non-transitory computer readable storage medium, Para. 29) to cause the apparatus to: establish, at a first base station (second base station, Para. 27, FIG. 5), at least one wireless connection with at least one user equipment (UE) using time division duplexing (TDD) (cells 305, 310, 315 implement TDD communication with one or more user equipment 335, Para. 20, FIG. 3) in a first frequency band (TDD systems share the same frequency on the uplink and downlink channels, Para. 12) of a set of frequency bands (E-UTRA operating bands, Table 1), wherein the set of frequency bands has an associated baseline TDD configuration (each base station 110 may choose a TDD subframe configuration from a set of predetermined or standardized configurations, Para. 15, FIGS. 1, 3, 5).  
Hu teaches identify a first TDD configuration that is different than the baseline TDD configuration for communications with the at least one UE (the first base station sends (at 540) a notification to the second base station including information indicating the modified TDD subframe configuration.  In response to receiving the notification, the second base station decides (at 545) whether to modify its own TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches select an interference mitigation procedure based at least in part on the identified first TDD configuration (The second base station may also decide at 550) whether to mitigate interference in one or more subframes indicated in the modified TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches communicate with the at least one UE using the first TDD configuration and the interference mitigation procedure (base stations 110 may modify the TDD subframe configurations based on changing uplink or downlink traffic, changing uplink or downlink channel conditions, and the like, Para. 15, FIGS. 1, 3, 5).  
Hu, although providing an implicit teaching, fails to explicitly teach a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration.  
Quan teaches a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration (One group of serving cells that correspond to a TDD uplink-downlink configuration command may be multiple serving cells in different bands, Para. 167, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Hu since Quan provides a technique for organizing multiple serving cells with respect to TDD uplink-downlink configurations, which can be introduced into the system of Hu to permit multiple bands of multiple base stations to be utilized for certain TDD subframe configurations as needed for managing resources across different base stations.  


In regard to Claim 23, Hu teaches An apparatus for wireless communication, comprising: means for establishing, at a first base station (second base station, Para. 27, FIG. 5), at least one wireless connection with at least one user equipment (UE) using time division duplexing (TDD) (cells 305, 310, 315 implement TDD communication with one or more user equipment 335, Para. 20, FIG. 3) in a first frequency band (TDD systems share the same frequency on the uplink and downlink channels, Para. 12) of a set of frequency bands (E-UTRA operating bands, Table 1), wherein the set of frequency bands has an associated baseline TDD configuration (each base station 110 may choose a TDD subframe configuration from a set of predetermined or standardized configurations, Para. 15, FIGS. 1, 3, 5).  
Hu teaches means for identifying a first TDD configuration that is different than the baseline TDD configuration for communications with the at least one UE (the first base station sends (at 540) a notification to the second base station including information indicating the modified TDD subframe configuration.  In response to receiving the notification, the second base station decides (at 545) whether to modify its own TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches means for selecting an interference mitigation procedure based at least in part on the identified first TDD configuration (The second base station may also decide at 550) whether to mitigate interference in one or more subframes indicated in the modified TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches means for communicating with the at least one UE using the first TDD configuration and the interference mitigation procedure (base stations 110 may modify the TDD subframe configurations based on changing uplink or downlink traffic, changing uplink or downlink channel conditions, and the like, Para. 15, FIGS. 1, 3, 5).  
Hu, although providing an implicit teaching, fails to explicitly teach a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration.  
Quan teaches a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration (One group of serving cells that correspond to a TDD uplink-downlink configuration command may be multiple serving cells in different bands, Para. 167, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Hu since Quan provides a technique for organizing multiple serving cells with respect to TDD uplink-downlink configurations, which can be introduced into the system of Hu to permit multiple bands of multiple base stations to be utilized for certain TDD subframe configurations as needed for managing resources across different base stations.  


In regard to Claim 27, Hu teaches A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: establish, at a first base station (second base station, Para. 27, FIG. 5), at least one wireless connection with at least one user equipment (UE) using time division duplexing (TDD) (cells 305, 310, 315 implement TDD communication with one or more user equipment 335, Para. 20, FIG. 3) in a first frequency band (TDD systems share the same frequency on the uplink and downlink channels, Para. 12) of a set of frequency bands (E-UTRA operating bands, Table 1), wherein the set of frequency bands has an associated baseline TDD configuration (each base station 110 may choose a TDD subframe configuration from a set of predetermined or standardized configurations, Para. 15, FIGS. 1, 3, 5).  
Hu teaches identify a first TDD configuration that is different than the baseline TDD configuration for communications with the at least one UE (the first base station sends (at 540) a notification to the second base station including information indicating the modified TDD subframe configuration.  In response to receiving the notification, the second base station decides (at 545) whether to modify its own TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches select an interference mitigation procedure based at least in part on the identified first TDD configuration (The second base station may also decide at 550) whether to mitigate interference in one or more subframes indicated in the modified TDD subframe configuration, Para. 27, FIG. 5).  
Hu teaches communicate with the at least one UE using the first TDD configuration and the interference mitigation procedure (base stations 110 may modify the TDD subframe configurations based on changing uplink or downlink traffic, changing uplink or downlink channel conditions, and the like, Para. 15, FIGS. 1, 3, 5).  
Hu, although providing an implicit teaching, fails to explicitly teach a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration.  
Quan teaches a set of frequency bands, wherein the set of frequency bands has an associated baseline TDD configuration (One group of serving cells that correspond to a TDD uplink-downlink configuration command may be multiple serving cells in different bands, Para. 167, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Hu since Quan provides a technique for organizing multiple serving cells with respect to TDD uplink-downlink configurations, which can be introduced into the system of Hu to permit multiple bands of multiple base stations to be utilized for certain TDD subframe configurations as needed for managing resources across different base stations.  


Claim(s) 2-6, 13-17, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Quan, and further in view of Mackenzie et al. (Pub. No.: US 20170150460 A1), hereafter referred to as Mackenzie.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration.  
Mackenzie teaches the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration (the first femtocell 140 uses frame structure configuration 1.  The second femtocell 140 will therefore detect two signal power peaks in the TDD transmission received from the first femtocell 130, and may align the centers of the two units with these two signal power peaks. As the units in the frame structure configuration 0 are longer than the units in frame structure configuration 1, the two transmissions will only substantially synchronize after this alignment. Accordingly, there will be overlapping portions of uplink timeslots with downlink or special timeslots, but the transmit power levels of these timeslots will be sufficiently low that there is no significant interference in the network, Para. 70, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 3, as presented in the rejection of Claim 1, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the interference mitigation procedure is not selected when the identified TDD configuration has one or more UL slots that overlap with the first set of DL slots of the baseline TDD configuration, and the identified TDD configuration has one or more DL slots that are non-overlapping with the second set of slots of the baseline TDD configuration.  
Mackenzie teaches the interference mitigation procedure is not selected when the identified TDD configuration has one or more UL slots that overlap with the first set of DL slots of the baseline TDD configuration, and the identified TDD configuration has one or more DL slots that are non-overlapping with the second set of slots of the baseline TDD configuration (the second femtocell 140 is using the same frame structure as the first femtocell 130, such that the received TDD transmission includes two signal power peaks and the second femtocell 140 aligns the centers of two units with the two signal power peaks. This results in the TDD transmissions from both femtocells 130, 140 having no overlapping downlink and uplink timeslots, as they both use the same frame structure which are synchronized to have the same transition points, Para. 67, FIG. 16.  Thus, there is no interference between the two femtocells 130, 140, Para. 68, FIG. 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 4, as presented in the rejection of Claim 1, Hu in view of Quan teaches the method.  
Hu fails to teach the first set of DL slots includes a first subset of DL slots that are configurable only as DL slots and a second subset of slots that are flexible slots which may be reconfigured to UL slots based on the selected TDD configuration, and wherein the second set of UL slots includes a third subset of UL slots that are configurable only as UL slots and a fourth subset of slots that are flexible slots which may be reconfigured to DL slots based on the selected TDD configuration.  
Mackenzie teaches the first set of DL slots includes a first subset of DL slots that are configurable only as DL slots and a second subset of slots that are flexible slots which may be reconfigured to UL slots based on the selected TDD configuration, and wherein the second set of UL slots includes a third subset of UL slots that are configurable only as UL slots and a fourth subset of slots that are flexible slots which may be reconfigured to DL slots based on the selected TDD configuration (application processor 147b selects frame structure configuration 0. Thus, the frame structure includes two downlink subframes (subframes 0 and 5), two special subframes (subframes 1 and 6) and two units of uplink subframes (a first unit including subframes 2 to 4, and a second unit including subframes 7 to 9), Para. 64, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 5, as presented in the rejection of Claim 1, Hu in view of Quan teaches the method.  
Hu fails to teach scheduling higher priority DL transmissions in the first subset of DL slots, lower priority DL transmissions in the second subset of slots, higher priority UL transmissions in the third subset of UL slots, and lower priority UL transmissions in the fourth subset of slots.  
Mackenzie teaches scheduling higher priority DL transmissions in the first subset of DL slots, lower priority DL transmissions in the second subset of slots, higher priority UL transmissions in the third subset of UL slots, and lower priority UL transmissions in the fourth subset of slots (Once the second femtocell 140 has achieved synchronization with the first femtocell 130, it may transmit the scheduling information (including the frame structure and Resource Block allocation) to the third UE 170. The second femtocell 140 and the third UE 170 may then use the scheduling information to configure their own transmissions (e.g. at the application processors), Para. 72, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 6, as presented in the rejection of Claim 1, Hu in view of Quan teaches the method.  
Hu fails to teach the higher priority DL transmissions include DL synchronization signals, DL broadcast transmissions, or combinations thereof, and the higher priority UL transmissions include, UL control signals, UL random access channel transmissions, or combinations thereof.  
Mackenzie teaches the higher priority DL transmissions include DL synchronization signals, DL broadcast transmissions, or combinations thereof, and the higher priority UL transmissions include, UL control signals, UL random access channel transmissions, or combinations thereof (Once the second femtocell 140 has achieved synchronization with the first femtocell 130, it may transmit the scheduling information (including the frame structure and Resource Block allocation) to the third UE 170. The second femtocell 140 and the third UE 170 may then use the scheduling information to configure their own transmissions (e.g. at the application processors), Para. 72, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 13, as presented in the rejection of Claim 12, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration.  
Mackenzie teaches the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration (the first femtocell 140 uses frame structure configuration 1.  The second femtocell 140 will therefore detect two signal power peaks in the TDD transmission received from the first femtocell 130, and may align the centers of the two units with these two signal power peaks. As the units in the frame structure configuration 0 are longer than the units in frame structure configuration 1, the two transmissions will only substantially synchronize after this alignment. Accordingly, there will be overlapping portions of uplink timeslots with downlink or special timeslots, but the transmit power levels of these timeslots will be sufficiently low that there is no significant interference in the network, Para. 70, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 14, as presented in the rejection of Claim 12, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the interference mitigation procedure is not selected when the identified TDD configuration has one or more UL slots that overlap with the first set of DL slots of the baseline TDD configuration, and the identified TDD configuration has one or more DL slots that are non-overlapping with the second set of slots of the baseline TDD configuration.  
Mackenzie teaches the interference mitigation procedure is not selected when the identified TDD configuration has one or more UL slots that overlap with the first set of DL slots of the baseline TDD configuration, and the identified TDD configuration has one or more DL slots that are non-overlapping with the second set of slots of the baseline TDD configuration (the second femtocell 140 is using the same frame structure as the first femtocell 130, such that the received TDD transmission includes two signal power peaks and the second femtocell 140 aligns the centers of two units with the two signal power peaks. This results in the TDD transmissions from both femtocells 130, 140 having no overlapping downlink and uplink timeslots, as they both use the same frame structure which are synchronized to have the same transition points, Para. 67, FIG. 16.  Thus, there is no interference between the two femtocells 130, 140, Para. 68, FIG. 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 15, as presented in the rejection of Claim 12, Hu in view of Quan teaches the method.  
Hu fails to teach the first set of DL slots includes a first subset of DL slots that are configurable only as DL slots and a second subset of slots that are flexible slots which may be reconfigured to UL slots based on the selected TDD configuration, and wherein the second set of UL slots includes a third subset of UL slots that are configurable only as UL slots and a fourth subset of slots that are flexible slots which may be reconfigured to DL slots based on the selected TDD configuration.  
Mackenzie teaches the first set of DL slots includes a first subset of DL slots that are configurable only as DL slots and a second subset of slots that are flexible slots which may be reconfigured to UL slots based on the selected TDD configuration, and wherein the second set of UL slots includes a third subset of UL slots that are configurable only as UL slots and a fourth subset of slots that are flexible slots which may be reconfigured to DL slots based on the selected TDD configuration (application processor 147b selects frame structure configuration 0. Thus, the frame structure includes two downlink subframes (subframes 0 and 5), two special subframes (subframes 1 and 6) and two units of uplink subframes (a first unit including subframes 2 to 4, and a second unit including subframes 7 to 9), Para. 64, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 16, as presented in the rejection of Claim 12, Hu in view of Quan teaches the method.  
Hu fails to teach schedule higher priority DL transmissions in the first subset of DL slots, lower priority DL transmissions in the second subset of slots, higher priority UL transmissions in the third subset of UL slots, and lower priority UL transmissions in the fourth subset of slots.  
Mackenzie teaches schedule higher priority DL transmissions in the first subset of DL slots, lower priority DL transmissions in the second subset of slots, higher priority UL transmissions in the third subset of UL slots, and lower priority UL transmissions in the fourth subset of slots (Once the second femtocell 140 has achieved synchronization with the first femtocell 130, it may transmit the scheduling information (including the frame structure and Resource Block allocation) to the third UE 170. The second femtocell 140 and the third UE 170 may then use the scheduling information to configure their own transmissions (e.g. at the application processors), Para. 72, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 17, as presented in the rejection of Claim 12, Hu in view of Quan teaches the method.  
Hu fails to teach the higher priority DL transmissions include DL synchronization signals, DL broadcast transmissions, or combinations thereof, and the higher priority UL transmissions include, UL control signals, UL random access channel transmissions, or combinations thereof.  
Mackenzie teaches the higher priority DL transmissions include DL synchronization signals, DL broadcast transmissions, or combinations thereof, and the higher priority UL transmissions include, UL control signals, UL random access channel transmissions, or combinations thereof (Once the second femtocell 140 has achieved synchronization with the first femtocell 130, it may transmit the scheduling information (including the frame structure and Resource Block allocation) to the third UE 170. The second femtocell 140 and the third UE 170 may then use the scheduling information to configure their own transmissions (e.g. at the application processors), Para. 72, FIG. 14, 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 24, as presented in the rejection of Claim 23, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration.  
Mackenzie teaches the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration (the first femtocell 140 uses frame structure configuration 1.  The second femtocell 140 will therefore detect two signal power peaks in the TDD transmission received from the first femtocell 130, and may align the centers of the two units with these two signal power peaks. As the units in the frame structure configuration 0 are longer than the units in frame structure configuration 1, the two transmissions will only substantially synchronize after this alignment. Accordingly, there will be overlapping portions of uplink timeslots with downlink or special timeslots, but the transmit power levels of these timeslots will be sufficiently low that there is no significant interference in the network, Para. 70, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  

In regard to Claim 28, as presented in the rejection of Claim 27, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration.  
Mackenzie teaches the baseline TDD configuration comprises a first set of downlink (DL) slots configured for DL transmissions and a second set of uplink (UL) slots configured for UL transmissions, and wherein the interference mitigation procedure is selected only when the identified TDD configuration has one or more DL slots that overlap with the second set of UL slots of the baseline TDD configuration (the first femtocell 140 uses frame structure configuration 1.  The second femtocell 140 will therefore detect two signal power peaks in the TDD transmission received from the first femtocell 130, and may align the centers of the two units with these two signal power peaks. As the units in the frame structure configuration 0 are longer than the units in frame structure configuration 1, the two transmissions will only substantially synchronize after this alignment. Accordingly, there will be overlapping portions of uplink timeslots with downlink or special timeslots, but the transmit power levels of these timeslots will be sufficiently low that there is no significant interference in the network, Para. 70, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mackenzie with the teachings of Hu in view of Quan since Mackenzie provides a technique for lower interference from overlapping timeslots, which can be introduced into the system of Hu in view of Quan to compensate for over lapping TDD configurations by controlling communication power as a form of interference mitigation.  


Claim(s) 7, 18, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Quan, and further in view of Wei et al. (Pub. No.: US 20160330729 A1), hereafter referred to as Wei.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach selecting, after the communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinuing the interference mitigation procedure based at least in part on the selecting the baseline TDD configuration; and communicating with the at least one UE using the baseline TDD configuration.  
Wie teaches selecting, after the communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinuing the interference mitigation procedure based at least in part on the selecting the baseline TDD configuration; and communicating with the at least one UE using the baseline TDD configuration (transmit power is temporarily reduced when an overlap between a D2D communication group and a coverage area of a radio communication unit creates the risk of interference. The transmit power may be restored to a higher value, e.g. the transmit power level before the UE moved into coverage from out-of-coverage, when a trigger event is detected which indicates that it is safe to increase the transmit power again, Para. 93, FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Hu in view of Quan since Wei provides a technique for controlling transmit power based on changes in communication processes, which can be introduced into the system of Hu in view of Quan to permit control of interference mitigation that is activated only when the utilization of certain TDD subframe configuration requires such interference mitigation.  

In regard to Claim 18, as presented in the rejection of Claim 12, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach select, after communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinue the interference mitigation procedure based at least in part on the selection of the baseline TDD configuration; and communicate with the at least one UE using the baseline TDD configuration.  
Wie teaches select, after communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinue the interference mitigation procedure based at least in part on the selection of the baseline TDD configuration; and communicate with the at least one UE using the baseline TDD configuration (transmit power is temporarily reduced when an overlap between a D2D communication group and a coverage area of a radio communication unit creates the risk of interference. The transmit power may be restored to a higher value, e.g. the transmit power level before the UE moved into coverage from out-of-coverage, when a trigger event is detected which indicates that it is safe to increase the transmit power again, Para. 93, FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Hu in view of Quan since Wei provides a technique for controlling transmit power based on changes in communication processes, which can be introduced into the system of Hu in view of Quan to permit control of interference mitigation that is activated only when the utilization of certain TDD subframe configuration requires such interference mitigation.  

In regard to Claim 25, as presented in the rejection of Claim 23, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach means for selecting, after the communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; means for discontinuing the interference mitigation procedure based at least in part on the selecting the baseline TDD configuration; and means for communicating with the at least one UE using the baseline TDD configuration.  
Wie teaches means for selecting, after the communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; means for discontinuing the interference mitigation procedure based at least in part on the selecting the baseline TDD configuration; and means for communicating with the at least one UE using the baseline TDD configuration (transmit power is temporarily reduced when an overlap between a D2D communication group and a coverage area of a radio communication unit creates the risk of interference. The transmit power may be restored to a higher value, e.g. the transmit power level before the UE moved into coverage from out-of-coverage, when a trigger event is detected which indicates that it is safe to increase the transmit power again, Para. 93, FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Hu in view of Quan since Wei provides a technique for controlling transmit power based on changes in communication processes, which can be introduced into the system of Hu in view of Quan to permit control of interference mitigation that is activated only when the utilization of certain TDD subframe configuration requires such interference mitigation.  

In regard to Claim 29, as presented in the rejection of Claim 27, Hu in view of Quan teaches the baseline TDD configuration.  
Hu fails to teach select, after communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinue the interference mitigation procedure based at least in part on the selection of the baseline TDD configuration; and communicate with the at least one UE using the baseline TDD configuration.  
Wie teaches select, after communicating using the first TDD configuration, the baseline TDD configuration for further communications with the at least one UE; discontinue the interference mitigation procedure based at least in part on the selection of the baseline TDD configuration; and communicate with the at least one UE using the baseline TDD configuration (transmit power is temporarily reduced when an overlap between a D2D communication group and a coverage area of a radio communication unit creates the risk of interference. The transmit power may be restored to a higher value, e.g. the transmit power level before the UE moved into coverage from out-of-coverage, when a trigger event is detected which indicates that it is safe to increase the transmit power again, Para. 93, FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with the teachings of Hu in view of Quan since Wei provides a technique for controlling transmit power based on changes in communication processes, which can be introduced into the system of Hu in view of Quan to permit control of interference mitigation that is activated only when the utilization of certain TDD subframe configuration requires such interference mitigation.  


Claim(s) 8-9, 19-20, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Quan, and further in view of Sanberg et al. (Pub. No.: US 20210328746 A1), hereafter referred to as Sanberg.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Hu in view of Quan teaches the first base station.  
Hu fails to teach the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration.
	Sanberg teaches the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration (the operators networks use different TDD pattern configurations. The interference can then differ periodically between different subframes or slots due to UL-DL colliding sub-frames or slots, Para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 9, as presented in the rejection of Claim 1, Hu in view of Quan teaches the first base station.  
Hu fails to teach the interference mitigation procedure provides that, for transmissions of the first operator during TDD slots of the first TDD configuration that have a different duplex direction than corresponding TDD slots of the baseline TDD configuration, an interference level at the one or more adjacent base stations or one or more UEs associated with the second operator are below a threshold value.
	Sanberg teaches the interference mitigation procedure provides that, for transmissions of the first operator during TDD slots of the first TDD configuration that have a different duplex direction than corresponding TDD slots of the baseline TDD configuration, an interference level at the one or more adjacent base stations or one or more UEs associated with the second operator are below a threshold value (with reference to FIG. 3B, the measured interference of slot with index 0, TS0, is below a threshold. It may then be determined that the transmission direction of TS0 at the adjacent cell of the adjacent network node QQ160b is the same as the serving cell of the serving network node QQ160).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 19, as presented in the rejection of Claim 12, Hu in view of Quan teaches the first base station.  
Hu fails to teach the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration.
	Sanberg teaches the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration (the operators networks use different TDD pattern configurations. The interference can then differ periodically between different subframes or slots due to UL-DL colliding sub-frames or slots, Para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 20, as presented in the rejection of Claim 12, Hu in view of Quan teaches the first base station.  
Hu fails to teach the interference mitigation procedure provides that, for transmissions of the first operator during TDD slots of the first TDD configuration that have a different duplex direction than corresponding TDD slots of the baseline TDD configuration, an interference level at the one or more adjacent base stations or one or more UEs associated with the second operator are below a threshold value.
	Sanberg teaches the interference mitigation procedure provides that, for transmissions of the first operator during TDD slots of the first TDD configuration that have a different duplex direction than corresponding TDD slots of the baseline TDD configuration, an interference level at the one or more adjacent base stations or one or more UEs associated with the second operator are below a threshold value (with reference to FIG. 3B, the measured interference of slot with index 0, TS0, is below a threshold. It may then be determined that the transmission direction of TS0 at the adjacent cell of the adjacent network node QQ160b is the same as the serving cell of the serving network node QQ160).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 26, as presented in the rejection of Claim 23, Hu in view of Quan teaches the first base station.  
Hu fails to teach the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration.
	Sanberg teaches the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration (the operators networks use different TDD pattern configurations. The interference can then differ periodically between different subframes or slots due to UL-DL colliding sub-frames or slots, Para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 30, as presented in the rejection of Claim 27, Hu in view of Quan teaches the first base station.  
Hu fails to teach the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration.
	Sanberg teaches the first base station is associated with a first operator of a first wireless communications network and one or more adjacent base stations to the first base station are associated with a second operator of a second wireless communications network, and wherein the second operator uses a TDD configuration that is different than the first TDD configuration (the operators networks use different TDD pattern configurations. The interference can then differ periodically between different subframes or slots due to UL-DL colliding sub-frames or slots, Para. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandberg with the teachings of Hu in view of Quan since Sandberg provides a technique for dynamically determining a transmitting direction based on interference from an adjacent network node, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  


Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Quan, and further in view of Wang et al. (Pub. No.: US 20140177485 A1), hereafter referred to as Wang.  
	In regard to Claim 10, as presented in the rejection of Claim 1, Hu in view of Quan teaches the interference mitigation procedure.  
Hu fails to teach the interference mitigation procedure comprises one or more of active antenna system (AAS) beamforming of downlink 3 transmission beams, reducing transmit power or power spectral density of downlink transmissions, pulse shaping of downlink transmissions, predistortion filtering, or any combinations thereof.  
	Wang teaches the interference mitigation procedure comprises one or more of active antenna system (AAS) beamforming of downlink transmission beams, reducing transmit power or power spectral density of downlink transmissions, pulse shaping of downlink transmissions, predistortion filtering, or any combinations thereof (Common interference mitigation solutions include downlink frequency re-use schemes, downlink power allocation, beam-forming and switching, Para. 50.  eNBs can take actions for interference mitigation, which includes interfering eNBs reducing the transmit power in the downlink transmission designated subframes that may potentially cause eNB-to-eNB interference, Para. 73, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Hu in view of Quan since Wang provides a technique for determining which resources to perform interference mitigation, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference within specific resources between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 21, as presented in the rejection of Claim 12, Hu in view of Quan teaches the interference mitigation procedure.  
Hu fails to teach the interference mitigation procedure comprises one or more of active antenna system (AAS) beamforming of downlink transmission beams, reducing transmit power or power spectral density of downlink transmissions, pulse shaping of downlink transmissions, predistortion filtering, or any combinations thereof.  
	Wang teaches the interference mitigation procedure comprises one or more of active antenna system (AAS) beamforming of downlink transmission beams, reducing transmit power or power spectral density of downlink transmissions, pulse shaping of downlink transmissions, predistortion filtering, or any combinations thereof (Common interference mitigation solutions include downlink frequency re-use schemes, downlink power allocation, beam-forming and switching, Para. 50.  eNBs can take actions for interference mitigation, which includes interfering eNBs reducing the transmit power in the downlink transmission designated subframes that may potentially cause eNB-to-eNB interference, Para. 73, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Hu in view of Quan since Wang provides a technique for determining which resources to perform interference mitigation, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference within specific resources between adjacent network nodes utilizing different TDD subframe configurations.  


Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Quan, and further in view of Lim et al. (Pub. No.: US 20180279334 A1), hereafter referred to as Lim.  
	In regard to Claim 11, as presented in the rejection of Claim 1, Hu in view of Quan teaches the first TDD configuration.  
Hu fails to teach the identifying the first TDD configuration is performed dynamically or semi-statically.
	Lim teaches the identifying the first TDD configuration is performed dynamically or semi-statically (transmission direction change may mean a case where an uplink subframe or a subframe configured as a slot in accordance with a first TDD configuration is changed to a downlink subframe or a slot in accordance with a dynamic TDD configuration that is a second TDD configuration, Para. 133, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Hu in view of Quan since Lim provides a technique for dynamically changing TDD configurations, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  

In regard to Claim 22, as presented in the rejection of Claim 12, Hu in view of Quan teaches the first TDD configuration.  
Hu fails to teach the identification of the first TDD configuration is performed dynamically or semi-statically.
	Lim teaches the identification of the first TDD configuration is performed dynamically or semi-statically (transmission direction change may mean a case where an uplink subframe or a subframe configured as a slot in accordance with a first TDD configuration is changed to a downlink subframe or a slot in accordance with a dynamic TDD configuration that is a second TDD configuration, Para. 133, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Hu in view of Quan since Lim provides a technique for dynamically changing TDD configurations, which can be introduced into the system of Hu in view of Quan for dynamically reducing the interference between adjacent network nodes utilizing different TDD subframe configurations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-10-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477